555 F.2d 134
77-2 USTC  P 9510
Carter H. OGDEN, Zelma Ogden and Dorothy Ogden, Plaintiffs-Appellants,v.UNITED STATES of America, Defendant-Appellee.E. B. OGDEN, Jr. and Nancy A. Ogden, Plaintiffs-Appellants,v.UNITED STATES of America, Defendant-Appellee.
No. 76-1155.
United States Court of Appeals,Fifth Circuit.
July 1, 1977.

John T. Green, Natchez, Miss., E. Clifton Hodge, Jr., University, Miss., for plaintiffs-appellants.
Robert E. Hauberg, U. S. Atty., Joseph E. Brown, Jr., Asst. U. S. Atty., Jackson, Miss., Scott P. Crampton, Asst. Atty. Gen., Gilbert E. Andrews, Chief, App. Sect., Ann Belanger Durney, Atty., Michael J. Roach, Tax Div., Dept. of Justice, Washington, D. C., for defendant-appellee.
Before WISDOM, SIMPSON and TJOFLAT, Circuit Judges.
PER CURIAM.


1
The district court dismissed for lack of jurisdiction the taxpayers' actions for refund of income taxes alleged to be due by virtue of deductions claimed for certain losses resulting from expropriation of their property by the Cuban government.  See Ogden et al. v. United States, S.D.Miss.1977, 432 F.Supp. 214.1


2
Perusal of the record and the briefs of the parties, followed by oral argument, persuades us that the trial court correctly determined that the claims for refund were time-barred under Section 165 of the Internal Revenue Code, 26 U.S.C. § 165.


3
AFFIRMED.



1
 The district court's opinion and order of dismissal are also reported at 37 A.F.T.R.2d 409